 In the Matter of THEPUREOIL COMPANYandOIL WOR$ERS INTER-NATIONAL UNION (C. I. 0.)Case No. 8-R-1314SUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONNovember 4, 1944On June 19, 1944, the Board issued its Decision and Order inthe above-entitled proceeding,' in which the Board set aside the elec-tion conducted among the production and maintenance employees ofThe Pure Oil Company at Newark, Ohio, on November 5, 1943, andstated that a new election would be conducted among such employeeswhen the Regional Director should advise the Board that the time wasappropriate for holding such election.The Regional Director hasadvised the Board that an election may now appropriately be con-ducted.We shall accordingly issue a Direction of Election.The parties expressed no opinion with respect to a suitable date fordetermining employees eligible to vote in the second election.Sincethe second election is in no respects a run-off election, we believe thatemployees hired since the eligibility date established in the stipu-lation for CertificationUpon Consent Election should be per-mitted to vote.We shall accordingly direct that those eligible to votein'the election shall be employees in the unit heretofore agreed uponwho were employed during the pay-roll period immediately preced-ing this Direction of Election, subject to the limitations and addi-tions set forth herein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National Labor'56N.L R. B. 1531.59 N L. R B., No. 1858 THE PURE OIL COMPANY59Relations Board Rules and Regulations-Series 3, as amended, it is-herebyDIRECTED that, as part of the- investigation to ascertain representa-tives for the purposes of collective bargaining with The Pure OilCompany, Newark, Ohio, an election by secret lallot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and. supervision ofthe Regional Director for the Eighth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations,,among all production and maintenance employees of the CompanyatNewark, Ohio, who were employed during the pay-roll period.immediately preceding the date of this Direction of Election, in-cluding employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed, forces of the United States who-present themselves in person at the polls, but excluding supervisors,.clerical employees, plant-protection employees, laboratory chemists,.and employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,,to determine whether they desire to be represented by Oil WorkersInternational Union (C. I. 0.), or by Oil Refinery Employees Inde-pendent Association for the purposes of collective bargaining, or byneither.